        Case 4:82-cv-00866-DPM Document 5615 Filed 06/01/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                            PLAINTIFF

V.                                    NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                                   DEFENDANTS

EMILY MCCLENDON, ET AL.                                                          INTERVENORS


                 PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S
            MOTION IN LIMINE REGARDING JOY SPRINGER’S TESTIMONY

       Pulaski County Special School District (“PCSSD”) hereby submits this Motion in Limine

Regarding Joy Springer’s Testimony (the “Motion”) and states as follows:

       1.      The Intervenors may call Joy Springer to testify regarding PCSSD’s compliance

with Plan 2000 in the remaining areas and whether PCSSD should be declared unitary.

       2.      Ms. Springer is not an expert witness, rather, she is a fact witness who may testify

only about her personal knowledge. PCSSD respectfully requests an order precluding Ms.

Springer from offering any expert testimony or any testimony based on specialized knowledge.

       3.      In order to testify as an expert under Federal Rule of Evidence 702, a witness must

be qualified as an expert by knowledge, skill, experience, training, or education. A witness

qualified as such may only testify as an expert if (1) the expert’s scientific, technical, or other

specialized knowledge will help the trier of fact to understand the evidence or to determine a fact

in issue; (2) the testimony is based on sufficient facts or data; (3) the testimony is the product of

reliable principles and methods; and (4) the expert has reliably applied the principles and methods

to the facts of the case. See Fed. R. Evid. 702.




                                                   1
        Case 4:82-cv-00866-DPM Document 5615 Filed 06/01/20 Page 2 of 3



       4.      Intervenors have not identified Ms. Springer or any other individuals as expert

witnesses, and the deadline to do so has long passed. The evidentiary requirements for expert

witnesses set forth in Federal Rule of Evidence 702 have not been met with respect to Ms. Springer.

       5.      Ms. Springer cannot offer expert opinions or any opinions based on specialized

knowledge. She must only testify as a fact witness to matters about which she has personal

knowledge. See Fed. R. Evid. 602.

       6.      A witness who is not testifying as an expert is limited to providing opinion

testimony that is: (1) rationally based on the witness’s perception; (2) helpful to clearly

understanding the witness’s testimony or to determining a fact in issue; and (3) not based on

scientific, technical, or other specialized knowledge within the scope of Rule 702. See Fed. R.

Evid. 701.

       7.      In her most recent deposition on May 15, 2020, Ms. Springer discussed her

extensive training and education in areas relevant to this case and appeared to apply that training

to her interpretation of whether PCSSD was compliant with certain aspects of Plan 2000.

       8.      Because Ms. Springer is a fact witness, she must be precluded from offering any

opinions based on her specialized knowledge, even if those opinions are also based on her personal

knowledge.

       9.      Additionally, PCSSD attaches hereto the following exhibits which support the

relief requested, as referenced in the supporting brief filed herewith:

       a.      Exhibit A: Relevant pages of Deposition of Joy Springer, May 15, 2020;

       WHEREFORE, Pulaski County Special School District respectfully requests that this

Court grant this Motion in Limine Regarding Joy Springer’s Testimony and issue an order




                                                  2
       Case 4:82-cv-00866-DPM Document 5615 Filed 06/01/20 Page 3 of 3



precluding Ms. Springer from offering any expert testimony or any testimony based on specialized

knowledge.



                                            Respectfully submitted,

                                            /s/ Amanda G. Orcutt
                                            M. Samuel Jones III (76060)
                                            Amanda G. Orcutt (2019102)
                                            Devin R. Bates (2016184)
                                            MITCHELL, WILLIAMS, SELIG,
                                              GATES & WOODYARD, P.L.L.C.
                                            425 West Capitol Avenue, Suite 1800
                                            Little Rock, Arkansas 72201
                                            Telephone: (501) 688-8800
                                            Facsimile: (501) 688-8807
                                            E-mail: aorcutt@mwlaw.com
                                                     dbates@mwlaw.com
                                                     sjones@mwlaw.com


                                            Attorneys for Pulaski County Special School
                                            District

Dated: June 1, 2020




                                               3
